Citation Nr: 0727076	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-14 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a right knee 
disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946 and from April 1951 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right knee disability.  The veteran 
testified before the Board in September 2006.  The Board 
remanded the claim for additional development in March 2007.    


FINDING OF FACT

The veteran's right knee disability first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that he fell and injured his right knee 
while he was on board an aircraft carrier in November or 
December 1951.  However, the veteran's service medical 
records are negative for any complaints or treatment for a 
right knee disability.  At an April 1952 separation 
examination, the veteran made no complaints regarding his 
lower extremities, and examination found his lower 
extremities to have no abnormalities.  Since the veteran's 
lower extremities were found to be normal on separation and 
there were no recorded complaints during a five-year period 
of service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).        

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
right knee disability.  38 C.F.R. § 3.303(b).  The first 
post-service clinical evidence of symptoms relating to a 
right knee disability is a September 1988 VA medical report 
where the veteran complained of bilateral knee pain, with the 
left knee being more painful than the right knee.  The 
physician found that the veteran still had good range of 
motion in his knees.  An x-ray revealed degenerative joint 
disease of both knees.  In a December 1988 VA medical report, 
the veteran was noted to have osteoarthritis of both knees.  
An x-ray showed moderate advanced degenerative changes in 
both knees, a little greater on the left side.  A March 1989 
VA medical report showed that the veteran was overweight and 
had severe osteoarthritis of the knees.  The physician 
recommended that he see an orthopedist for possible total 
knee replacement.  In a September 1989 private medical 
report, the veteran was admitted to the hospital for 
degenerative joint disease and underwent bilateral total knee 
arthroplasty.  His discharge diagnosis was degenerative 
arthritis in the bilateral knees.  

On VA examination in May 2004, the veteran was found to have 
intact dorsalis pedis and posterior tibial pulses.  His knees 
showed prominence with no effusion.  His knees extended to 0 
degrees and flexed to 120 degrees.  Straight leg raising was 
90 degrees.  The examiner found that the veteran had chronic 
knee dysfunction and had had bilateral knee replacements.  He 
stated that the veteran reported his original knee injury 
occurred on an aircraft carrier in 1951 and noted that the 
veteran was most credible.  

On VA examination in June 2004, the veteran was able to walk 
into the examination room without difficulty.  There were 
eighteen inch scars on his knees from the knee replacements, 
and his knees showed significant prominence without effusion.  
He could extend to 0 degrees and flex to 120 degrees 
bilaterally.  Repetitive activity of the knees did not cause 
any increased pain, weakness, or fatigability.  Straight leg 
raising was negative to 90 degrees.  Kneeling, climbing, and 
crawling were limited due to knees.  The examiner found that 
based on the veteran's history and his repeated complaints 
that the origination of his knee dysfunction began with his 
accident in service, it was more likely than not that the 
veteran's injury in service led to progressive degenerative 
alterations of the knees, which led to knee replacements.  

The RO requested a re-evaluation of the June 2004 VA 
examination due to the questions raised concerning the 
sources of information on which the previous examiner based 
his opinion.  In February 2005, the VA examiner thoroughly 
reviewed the veteran's entire case file and found no 
documentation or treatment for a knee condition during 
service.  He further found that the first post-service 
mention of a knee disability was in 1988.  He noted that the 
veteran's wife had submitted a July 1953 lay statement 
indicating that the veteran had injured his right knee and 
shin when he fell on board a ship and that he had complained 
of pains in his right knee and leg ever since that incident.  
The examiner found that although the veteran's wife's letter 
was proximal to the period of service, the veteran's knee 
injury and treatment as well as the antegrade history of his 
knee disability still remained undocumented.  He found that 
the previous VA examiner had relied on reported information 
alluding to past injury rather than the source information in 
the medical evidence of record.  He opined that the medical 
records failed to support the veteran's claim for service 
connection for any knee disability, right or left.    

The veteran submitted an undated article that documented the 
story of his successful total knee replacement surgery under 
the care of his private physician.  The article did not 
relate the veteran's knee disabilities to his period of 
active service.  

The veteran testified before the Board at a video conference 
hearing in September 2006.  Testimony revealed that the 
veteran worked as a first class electrician on an aircraft 
carrier, and that he injured his knee when he fell off a 
ladder in the engine room in November or December 1951.  

On VA examination in June 2007, the examiner reviewed the 
veteran's entire case file to consider additional medical 
records and reconsider the opinion as to the relationship of 
the veteran's right knee injury and the ultimate need for the 
total right knee replacement.  He still found no primary 
documentation of the right knee injury or any sick bay visits 
during service for the knee injury.  He noted that an August 
1953 rating decision indicated that physical examination of 
the right knee revealed no joint effusion, redness, heat, or 
swelling, and an x-ray showed no bone, joint, or soft tissue 
abnormality.  He further noted that the diagnosis at that 
time was a sprain of the right collateral ligament.  He 
observed that the veteran was found to be physically fit upon 
discharge from service in April 1952.  He also noted that an 
x-ray prior to the veteran's knee replacement operation 
showed severe bilateral degenerative joint disease with 
marked narrowing of the medial compartment.  The examiner 
found that a ligamental strain would not normally result in 
internal joint injury unless it led to an unstable joint, for 
which there was no record in the veteran's case.  He reported 
that the bilaterality of the degenerative process did not 
point to focal effects of a previous injury.  He opined that 
he did not believe that the veteran's right knee disability 
that led to the need for a total knee replacement was as 
likely as not a consequence of the veteran's in-service right 
knee injury.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
June 2004 VA examination.  While the examiner related the 
veteran's right knee disability to a knee injury sustained 
during his period of active service, this appears to have 
been based primarily upon a history provided by the veteran, 
rather than upon a review of the evidence of record.  The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Additionally, the Board 
finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current knee condition was related to his period of active 
service.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).     

The Board assigns greater weight to the February 2005 and 
June 2007 VA examinations.  In placing greater weight on the 
February 2005 and June 2007 opinions, the Board notes that 
there was a complete review of the veteran's case file and a 
rationale was provided for the opinions.  In forming his 
opinions, the examiner explained why the veteran's current 
right knee disability was not related to his in-service 
injury.  The Board accordingly finds the February 2005 and 
June 2007 VA medical opinions to be the most probative as to 
whether the veteran's right knee disability was related to 
service because the examiner at the February 2005 and June 
2007 examinations based the opinions on a thorough review of 
the file and adequate rationale.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the preponderance 
of the evidence is against a finding establishing a direct 
medical nexus between military service and the veteran's 
current right knee disability.  In addition, arthritis was 
not diagnosed within one year of separation, so presumptive 
service connection for a knee disability is not warranted.  

The veteran and his wife contend that his current right knee 
disability is related to his active service.  However, as 
laypersons, the veteran and his wife are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran and his wife 
are competent to give evidence about what they experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's right knee disability is in September 1988, 
approximately 36 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The weight of the medical evidence indicates that the 
veteran's right knee disability began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the knee disability was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of- the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003; a rating 
decision in December 2003; and a statement of the case in 
March 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   




ORDER

Service connection for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


